 



EXHIBIT 10.3
[Execution Copy]
September 19, 2005
Pier 1 Funding, L.L.C.
301 Commerce Street
Fort Worth, Texas 76102
Pier 1 Imports (U.S.), Inc.
301 Commerce Street
Fort Worth, Texas 76102
Re: Pier 1 Imports Credit Card Master Trust, Series 2001-1
Ladies and Gentlemen:
          Reference is made to the Certificate Purchase Agreement dated as of
September 4, 2001 (as amended, supplemented or otherwise modified from time to
time the “Purchase Agreement”) among Pier 1 Funding, L.L.C., as the transferor
(the “Transferor”), Pier 1 Imports (U.S.), Inc., as the servicer (in such
capacity, the “Servicer”), the Class A Purchasers named therein, and JPMorgan
Chase Bank, N.A. (as successor to Morgan Guaranty Trust Company of New York)
(“JPMorgan Chase”), as agent (in such capacity, the “Administrative Agent”). The
sole Class A Purchasers as of the date hereof are Delaware Funding Corporation,
as the Structured Investor, and JPMorgan Chase, as the sole Committed Investor.
The Purchase Agreement has been executed and delivered by the parties thereto in
connection with the execution and delivery of the Series 2001-1 Supplement dated
as of September 4, 2001 (as amended, supplemented, or otherwise modified from
time to time, the “Supplement”), among the Transferor, the Servicer and Wells
Fargo Bank, National Association (successor by merger to Wells Fargo Bank
Minnesota, National Association), as Trustee. Unless otherwise defined herein,
terms defined in the Purchase Agreement or the Supplement shall have the
meanings ascribed to them therein when used herein.
          Effective as of the date hereof, this letter amends and restates in
its entirety the letter agreement regarding fees dated September 7, 2005,
relating to the Purchase Agreement and constitutes the Supplemental Fee Letter
referred to in the Purchase Agreement.
          The Transferor, the Servicer and the Administrative Agent, hereby
agree as follows:
   1. As used in the Purchase Agreement, “Class A Facility Fee Rate” shall mean
a per annum rate determined by reference to the senior unsecured debt rating of
Pier 1 Imports, in accordance with the pricing grid set out in paragraph 3
below.

 



--------------------------------------------------------------------------------



 



     2. As used in the Purchase Agreement, “Class A Utilization Fee Rate” shall
mean (a) prior to the occurrence of an Accounting Based Consolidation Event (as
defined below), a per annum rate determined by reference to the senior unsecured
debt rating of Pier 1 Imports, in accordance with the pricing grid set out in
paragraph 3 below, and (b) on and after the occurrence of an Accounting Based
Consolidation Event, a per annum rate equal to the sum of the Reserve Increment
(as defined below) as computed from time to time and a per annum rate determined
by reference to the senior unsecured debt rating of Pier 1 Imports, in
accordance with the pricing grid set out in paragraph 3 below. As used herein,
(i) “Accounting Based Consolidation Event” means the occurrence of any change in
accounting standards or the issuance of any pronouncement or release by any
accounting body or any other body charged with the promulgation or
administration of accounting standards (including, without limitation, the
Financial Accounting Standards Board, the American Institute of Certified Public
Accountants, the International Accounting Standards Board or the Securities and
Exchange Commission) or the occurrence of any change in the interpretation or
application of any accounting standard, the effect of which (in any such event)
is, in the sole judgment of JPMorgan Chase & Co., to cause or require the
consolidation of all or any portion of the assets and liabilities of the
Structured Investor with the assets and liabilities of JPMorgan Chase & Co. or
any of its Affiliates or the effect of which is to deem all or any portion of
the assets and liabilities of the Structured Investor to be consolidated with
the assets and liabilities of JPMorgan Chase & Co. or any of its Affiliates; and
(ii) “Reserve Increment” means at any time, a percentage equal to the product of
(A) 0.40% and (B) a fraction having (1) as its numerator, the lesser of 8.00%
and the percentage of reserves that JPMorgan Chase & Co. or any of its
Affiliates determines in its sole judgment is required to be maintained against
the assets and liabilities of the Structured Investor from time to time
following the occurrence of an Accounting Based Consolidation Event and (2) as
its denominator, 8.00%.
     3. The following pricing grid shall be used to determine the Class A
Facility Fee Rate and the Class A Utilization Fee Rate:

                              Long-Term Issuer   Rating of Pier 1              
      Credit Rating   Imports’ Corporate                     (Local Currency)  
Family           Pricing                         Class A               Class A
Facility     Utilization Fee         S&P   Moody’s   Fee Rate     Rate     Total
 
BBB+
  Baa1     0.15 %     0.10 %     0.25 %
BBB
  Baa2     0.20 %     0.10 %     0.30 %
BBB-
  Baa3     0.25 %     0.15 %     0.40 %
BB+, BB or BB-
  Ba1, Ba2 or Ba3     0.30 %     0.20 %     0.50 %
 
                           
B+ or B
  B1 or B2     0.40 %     0.20 %     0.60 %
B-
  B3     0.50 %     0.25 %     0.75 %

2



--------------------------------------------------------------------------------



 



In the event of split ratings, the Class A Facility Fee Rate and the Class A
Utilization Fee Rate shall be determined by reference to the higher of the two
ratings; provided, however, that if there is a difference of more than one notch
between the two ratings, the Class A Facility Fee Rate and the Class A
Utilization Fee Rate shall be determined by reference to the rating that is one
notch higher than the lower of the two ratings.
          This letter shall continue in full force and effect until the
termination of the Purchase Agreement in accordance with its terms and shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and assigns; provided that neither the Transferor nor the
Servicer may assign any of its obligations hereunder without the prior written
consent of the Administrative Agent.

3



--------------------------------------------------------------------------------



 



          THIS LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS
PROVISIONS.

            Very truly yours,

JPMORGAN CHASE BANK, N.A. (as successor to
JPMorgan Chase Bank), as the Administrative
Agent
      By:           Name:           Title:        

Acknowledged and agreed as of this
19th day of September, 2005:

          PIER 1 FUNDING, L.L.C.    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        PIER 1 IMPORTS (U.S.), INC.    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

4